UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


KELVIN JACKSON,

                                      Plaintiff,                     5:16-cv-00647 (BKS/TWD)

v.

JOHN GUNSALUS, as police officer of Syracuse Police
Department and in individual capacity; and WILLIAM
LASHOMB, as police officer of Syracuse Police
Department and in individual capacity,

                                      Defendants.


Appearances:

Kelvin Jackson
Syracuse, NY 13205
Plaintiff pro se

Khalid Bashjawish
City of Syracuse Corporation Counsel
300 City Hall
233 East Washington Street
Syracuse, NY 13202
For Defendants

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff pro se Kelvin Jackson brings this action under 42 U.S.C. § 1983 alleging that

Defendants subjected him to excessive force in violation of the Fourth Amendment. (Dkt. No. 8,

at 4). Defendants move for summary judgment under Rule 56 of the Federal Rules of Civil

Procedure on the ground that, because Plaintiff was convicted of resisting arrest, Heck v.
Humphrey, 512 U.S. 477 (1994), bars his excessive force claim. 1 (Dkt. No. 97). Plaintiff opposes

Defendants’ motion. (Dkt. No. 108). For the reasons discussed below, Defendants’ motion is

denied.

II.       FACTS 2

          On June 9, 2013, at approximately 2:00 a.m., Defendants “observed a disturbance being

caused by Plaintiff inside of Acropolis Pizza located at 167 Marshall Street in the City of

Syracuse.” (Dkt. No. 97-8, ¶ 1; Dkt. No. 108, ¶ 1). The parties dispute what happened next.

Defendants assert that they entered Acropolis Pizza and “advised Plaintiff he was under arrest.”

(Dkt. No. 97-8, ¶ 2). Plaintiff claims that “[w]hen the [Defendants] entered the establishment

there were no words they went into action with excessive force.” (Dkt. No. 108, ¶ 2). According

to Defendants, “Plaintiff actively resisted Defendants’ efforts” to place him under arrest. (Dkt.

No. 97-8, ¶ 3). Defendants and Plaintiff both admit that there was a struggle. Defendants assert

that after the struggle they “were able to place Plaintiff in handcuffs.” (Dkt. No. 97-8, ¶ 4).

Plaintiff claims that the struggle was due to Defendants’ use of excessive force. (Dkt. No. 108, ¶

4).

          Plaintiff alleges that Defendant Gunsalus “punched [him] in [his] face several times”

during Plaintiff’s arrest “causing contusions to [his] head along with swelling to [his] eyes.”

(Dkt. No. 8, at 3). Plaintiff asserts that Defendant Lashomb punched him “in the back along with

using his knees, kneeing [Plaintiff] in [his] back area.” (Id.). Plaintiff alleges that he “was beaten



1
 Defendants served Plaintiff with a “Notification of the Consequences of Failing to Respond to a Summary
Judgment Motion” in accord with Local Rule 56.2. (Dkt. No. 97-10).
2
  The facts are drawn from Defendants’ statement of material facts (Dkt. No. 97-8) and the attached exhibits,
Plaintiff’s response thereto (Dkt. No. 108), and the verified amended complaint (Dkt. No. 8). Although Plaintiff
failed to provide a “specific citation to the record” for the facts he asserts in his response to the Defendants’
statement of material facts, in accord with Local Rule 7.1(a)(3), those factual disputes are immaterial to the
resolution of this motion.



                                                          2
by these officers to the point where [he] became unable to breath [sic],” and that he suffered

“fractures in [his] back.” (Id.).

        Plaintiff was charged with the crimes of disorderly conduct, resisting arrest, and trespass,

in violation of N.Y. Penal Law §§ 240.20, 205.30 and 140.05, respectively. (Dkt. No. 97-8, ¶¶ 5–

6). A jury convicted Plaintiff of disorderly conduct and resisting arrest. (Id. ¶ 7).

III.    STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 56(a), summary judgment may be granted only if

all the submissions taken together “show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

The moving party bears the initial burden of demonstrating “the absence of a genuine issue of

material fact.” Celotex, 477 U.S. at 323. A fact is “material” if it “might affect the outcome of

the suit under the governing law,” and is genuinely in dispute “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248; see

also Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005) (citing Anderson). The

movant may meet this burden by showing that the nonmoving party has “fail[ed] to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

        If the moving party meets this burden, the nonmoving party must “set out specific facts

showing a genuine issue for trial.” Anderson, 477 U.S. at 248, 250; see also Celotex, 477 U.S. at

323-24; Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). “When ruling on a summary

judgment motion, the district court must construe the facts in the light most favorable to the non-

moving party and must resolve all ambiguities and draw all reasonable inferences against the

movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003). Moreover,


                                                  3
where a plaintiff proceeds pro se, the Court must read his submissions liberally and interpret

them “to raise the strongest arguments that they suggest.” McPherson v. Coombe, 174 F.3d 276,

280 (2d Cir. 1999) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

IV.    DISCUSSION

       Defendants argue that because Plaintiff was convicted of resisting arrest, Heck bars his

excessive force claim. (Dkt. No. 97-9, at 3). In Heck, the Supreme Court held:

               [I]n order [for a state prisoner] to recover damages for allegedly
               unconstitutional conviction or imprisonment, or for other harm
               caused by actions whose unlawfulness would render a conviction or
               sentence invalid, a plaintiff must prove that the conviction or
               sentence has been reversed on direct appeal, expunged by executive
               order, declared invalid by a state tribunal authorized to make such
               determination or called into question by a federal court’s issuance
               of a writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages
               bearing that relationship to a conviction or sentence that has not been
               so invalidated is not cognizable under § 1983.

512 U.S. at 486–87. The Court continued:

               Thus, when a state prisoner seeks damages in a § 1983 suit, the
               district court must consider whether a judgment in favor of the
               plaintiff would necessarily imply the invalidity of his conviction or
               sentence; if it would, the complaint must be dismissed unless the
               plaintiff can demonstrate that the conviction or sentence has already
               been invalidated. But if the district court determines that the
               plaintiff’s action, even if successful, will not demonstrate the
               invalidity of any outstanding criminal judgment against the plaintiff,
               the action should be allowed to proceed, in the absence of some
               other bar to the suit.

Id. at 487 (first emphasis added, second in original). As a general matter, however, it is “well

established that an excessive force claim does not usually bear the requisite relationship under

Heck to mandate its dismissal.” McGrew v. Holt, No. 13-cv-792, 2015 WL 736614, at *4, 2015

U.S. Dist. LEXIS 20231, at *9 (N.D.N.Y. Feb. 20, 2015) (quoting Smith v. Fields, No. 95-cv-

8374, 2002 WL 342620, at *4, 2002 U.S. Dist. LEXIS 3529, at *13–14 (S.D.N.Y. Mar. 4,

2002)). The Second Circuit has explained that “[u]nlike malicious prosecutions, many violations


                                                 4
of constitutional rights, even during the criminal process, may be remedied without impugning

the validity of a conviction,” noting that when, for example, “a suspect sues his arresting officer

for excessive force, a § 1983 suit may proceed even if the suspect is ultimately convicted of

resisting arrest.” Poventud v. City of New York, 750 F.3d 121, 132 (2d Cir. 2014).

        Here, Plaintiff’s § 1983 action rests on whether Defendants used excessive force in

violation of the Fourth Amendment during his arrest on June 9, 2013. (Dkt. No. 8, at 3–4). The

Fourth Amendment protects individuals from excessive force by police officers during an arrest.

Graham v. Connor, 490 U.S. 386, 395 (1989). Whether the force used by an arresting officer was

excessive is determined by an objective balancing test where “the nature and quality of the

intrusion on the plaintiff’s Fourth Amendment interests” is weighed “against the countervailing

governmental interests at stake.” Tracy v. Freshwater, 623 F.3d 90, 96 (2d Cir. 2010). At least

three factors guide the determination: “(1) the nature and severity of the crime leading to the

arrest, (2) whether the suspect poses an immediate threat to the safety of the officer or others,

and (3) whether the suspect was actively resisting arrest or attempting to evade arrest by flight.”

Tracy, 623 F.3d at 96.

        Defendants argue that Plaintiff’s conviction for resisting arrest is “incompatible with the

claim of excessive force” raised here, but fail to explain how. Defendants have submitted trial

transcripts from the state court trial. (Dkt. Nos. 97-6; 109–110). However, there is nothing in that

record suggesting that, in order to find Plaintiff guilty of the crime of resisting arrest, the jury

had to find facts incompatible with his claim of excessive force. The trial court instructed the

jury that “[i]n order for you to find [Plaintiff] guilty of this crime, the People are required to

prove from all the evidence that you have heard beyond a reasonable doubt both of the following

two elements: One, that on June 9th, 2013 at 167 Marshall Street in the City of Syracuse, . . .




                                                   5
Kelvin Jackson, prevented, or attempted to prevent a police officer from affecting an authorized

arrest of himself; and, Number 2, that he did so intentionally.”)). (See Dkt. No. 110, at 16–17).

Thus, in finding Plaintiff guilty, the jury only determined that he “intentionally prevent[ed] . . . a

police officer or peace officer from effecting an authorized arrest of himself or another person.”

N.Y. Penal Law § 205.30. As such, a finding that the Defendants used excessive force during the

arrest would not necessarily “imply the invalidity of his conviction or sentence” for resisting

arrest. Heck, 512 U.S. at 487; see Adams v. O’Hara, No. 16-cv-527, 2018 U.S. Dist. LEXIS

124524, at *22 (N.D.N.Y. July 24, 2018) 3 (finding Heck did not bar the plaintiff’s excessive

force claims, explaining that “courts have found that a conviction for assault would not

necessarily preclude an excessive force claim against the responding officers, because the fact

that plaintiff assaulted an officer does not preclude a reasonable jury finding that the force used

during the incident, or after the incident, was excessive under the circumstances”), report and

recommendation adopted, 2018 WL 4590015, 2018 U.S. Dist. LEXIS 163944 (N.D.N.Y. Sep.

25, 2018); Casey v. Brockley, No. 13-cv-01271, 2018 WL 1399244, at *5, 2018 U.S. Dist.

LEXIS 26880, at *13 (N.D.N.Y. Feb. 16, 2018) (explaining that Heck did not bar the plaintiff’s

excessive force claim “[b]ecause it is possible for a fact finder to accept the validity of Plaintiff’s

disciplinary convictions and still conclude that Defendants used excessive force”), report and

recommendation adopted, 2018 WL 1393787, 2018 U.S. Dist. LEXIS 44194 (N.D.N.Y. Mar. 19,

2018). Accordingly, Heck does not bar Plaintiff’s excessive force claim.

V.         CONCLUSION

           For these reasons, it is hereby




3
    No Westlaw cite available.



                                                   6
      ORDERED that Defendants’ motion for summary judgment (Dkt. No. 97) is DENIED.



      IT IS SO ORDERED.

Dated: November 28, 2018
       Syracuse, New York




                                         7
